IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:   SCHEDULE OF HOLIDAYS     : No. 512
         FOR YEAR 2020 FOR STAFFS : Judicial Administration Docket
         OF THE APPELLATE COURTS :
         AND THE ADMINISTRATIVE :
         OFFICE OF PENNSYLVANIA :
         COURTS                   :


                                       ORDER

PER CURIAM:

      AND NOW, this 29th day of January, 2019, it is hereby ordered that the following
paid holidays for calendar year 2020 will be observed on the dates specified below by
all employees of the appellate courts and the Administrative Office of Pennsylvania
Courts:


     January        01, 2020            New Year’s Day
     January        20, 2020            Martin Luther King, Jr. Day
     February       17, 2020            Presidents’ Day
     April          10, 2020            Good Friday
     May            25, 2020            Memorial Day
     July           03, 2020            Independence Day Observed
     September      07, 2020            Labor Day
     October        12, 2020            Columbus Day
     November       03, 2020            Election Day**
     November       11, 2020            Veterans’ Day
     November       26, 2020            Thanksgiving Day
     November       27, 2020            Day after Thanksgiving
     December       25, 2020            Christmas Day



**AOPC only; Appellate courts will be open.